On April 29, 2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, for violation of the conditions of a suspended sentence, for the offense of Count I: Sexual Intercourse Without Consent, a felony.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Brandon Hartford. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence is dismissed.
Done in open Court this 6 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.